OPINION
PER CURIAM.
Heather Smith appeals from a child-support order of the Trial Court on the ground that the order represents an abuse of that court’s discretion. Appellant’s only specific complaints áre that support should have been granted retroactive to the date of the child’s birth, rather than the date on which the child’s parents separated, and that the support ordered should have been equal to the amount appellee has been paying in support for another child with a different mother.
Neither of these contentions warrants reversal. It seems entirely appropriate to date support from the date of the parents’ separation; appellee was presumably supporting the child prior to that time. With regard to equality of support obligations, appellant presents no information regarding the amount of support paid to other children and also presents no information about whether a difference in circumstances may exist so as to justify different support amounts,
In the absence of any specific legal error or errors, we will ordinarily defer to the Trial Court’s exercise of discretion in establishing support amounts. Appellant has presented us with no basis for departing from that practice in this case.
The decision of the Trial Court is AFFIRMED.

It is so ordered.